G. PATRICK CIVILLE
CIVILLE & TANG, PLLC
330 HERNAN CORTEZ AVENUE, SUITE 200
HAGÅTÑA, GUAM 96910
TELEPHONE: (671) 472-8868/69
FACSIMILE: (671) 477-2511
EMAIL: pciville@civilletang.com


Attorneys for Boy Scouts of America,
Boy Scouts of America Aloha Council Chamorro District


                 IN THE UNITED STATES DISTRICT COURT OF GUAM
                             BANKRUPTCY DIVISION

In Re:                                              BANKRUPTCY CASE NO. 19-00010

         ARCHBISHOP OF AGAÑA,
                                                    DECLARATION OF WILLIAM A.
         a Corporation Sole,                        EVANOFF IN SUPPORT OF
                                                    APPLICATION FOR ADMISSION PRO
                       Debtor.                      HAC VICE


         I, WILLIAM A. EVANOFF, hereby declare and state under penalty of perjury that the

following is true and based upon my personal knowledge and belief and if called to testify, I

could do so competently.

         1.   I submit this Declaration in Support of the Application for Admission Pro Hac Vice

filed by Defendants Boy Scouts of America and Boy Scouts of America Aloha Council

Chamorro District (“BSA”).

         2.    I am an attorney in the law firm of Sidley Austin LLP.     My business address is

One South Dearborn Street, Chicago, Illinois 60603.

         3.   I reside at 2659 N. Wayne, Chicago, Illinois 60614.

         4.   I have never been a resident of Guam and I am not regularly employed in Guam,

nor am I engaged in substantial business, professional or other activities in Guam.




               Case 19-00010 Document 32-1 Filed 01/16/19 Page 1 of 2
         5.       I have been admitted to practice law in the State of Illinois since 2000 and am

admitted to the following courts: the United States District Court for the Northern District of

Illinois, 2000.

         6.    I am a member in good standing in these courts, I am not currently, nor have I ever

been, suspended or disbarred by any court.

         7.    I have never petitioned the Court to appear in Guam as counsel pro hac vice in any

case.

         8.    I hereby designate the following member of the Bar of this Court as local counsel

under GR 17.1(d)(2(E) and (e): G. Patrick Civille of the law firm Civille & Tang, PLLC, 330

Hernan Cortez Avenue, Suite 200, Hagåtña, Guam 96910, Telephone: (671) 472-8868;

Facsimile: (671) 477-2511. Mr. Civille is an active member in good standing of the Bar of this

Court.

         I hereby declare under penalty of perjury that the foregoing is true and correct.

         Executed this 16th day of January, 2019.



                                                     /s/ William A. Evanoff
                                                     WILLIAM A. EVANOFF




                                                 2
                  Case 19-00010 Document 32-1 Filed 01/16/19 Page 2 of 2
